Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgments

2.	In view of the appeal brief filed on 4/20/22, PROSECUTION IS HEREBY REOPENED. New rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KEVIN C SIRMONS/         Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                               


3.	Claims 11-15, 17-18, 20-21, 24-27, 29-34 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 11-12, 14-15, 17, 20-21, 24-27, 29-30, 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mische (US 8,007,498) in view of Chiu et al. (US 6,761,708) (“Chiu”).
Mische discloses: an apparatus and method comprising: (claims 11, 29,30)
(a) inserting a catheter into a nasal cavity of a patient (C2L4-12), the catheter including a balloon and a stent 10 positioned over the balloon (11, balloon catheter delivery device with bridge 10 (stent) mounted upon, Fig. 1A C4L21-27, C1L60-61), 
(b) positioning (Fig. 1A) the balloon and the stent in a targeted anatomical passageway in the nasal cavity while simultaneously tracking a position and an orientation of the balloon using the marker (C2L4-12,C3L13-18); (see also response to arguments, below)
(c) expanding the balloon within the targeted anatomical passageway while the stent is positioned over the balloon, the stent engaging adjacent tissue in the targeted anatomical passageway (inherent to a balloon catheter device to mechanically expand a stent, Fig. 1A (C4L21-37));
(d) transitioning the balloon to a non-expanded state (inherent to a balloon catheter device to mechanically expand a stent, Fig. 1A (C4L21-37)); and
(e) removing the catheter from the nasal cavity, the stent remaining engaged with the adjacent tissue in the targeted anatomical passageway after the catheter is removed from the nasal cavity (inherent to a balloon catheter device to mechanically expand a stent, Fig. 1A (C4L21-37)) (C3L61-67). 
While Mische does disclose the Bridge delivery system (balloon catheter) employing fiber optic technology to control placement C3L14-16 (see element (b) as well), as in the appeal brief, it is not entirely clear that this marker (fiber optic technology) is on the balloon and not another portion of the Bridge delivery device (balloon catheter) such as the shaft of the balloon catheter, etc.  Chiu, in the analogous art, teaches a similar balloon catheter device used for stent delivery, C1L7-8, C1L41-47.  The balloon 15 (Figs. 1, 6) of the balloon catheter delivery device 10 of Chiu teaches a two layer radiopaque marker 34/35, 63/64 on the outer surface of the balloon.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the balloon of the balloon catheter 11 in Mische (Bridge delivery device) with the balloon 15 as taught by Chiu as Chiu teaches that the radiopaque markers may be applied to a variety of catheter components (catheter shaft, outer surface of the balloon C5L8-14) to provide a visualization function to benefit the outcome of the procedure (Mische C3L18-19) by controlling/guiding the placement  (Mische C3L61-67).
Claim 12: The balloon being in a non-expanded state during the act of inserting the catheter into the nasal cavity. (inherent to a balloon catheter device to mechanically expand a stent, Fig. 1A (C4L21-37).
Claim 14: the act of expanding the balloon resulting in dilation of the targeted anatomical passageway C4L21-37
Claim 15: the stent includes a therapeutic substance, such that the stent elutes the therapeutic substance while being engaged with the adjacent tissue in the nasal cavity after the catheter is removed from the nasal cavity C3L24-36.
	Claims 17, 20-21, 24-27: the stent formed of a resilient material; comprising a metallic material; comprising a polymeric material; comprising a super elastic material; comprising a chain-link structure; comprising polyurethane; comprising polyethylene.  See C2L55-C3L14, C3L24-25
	Claim 30: metallic stent C2L55-58
Claims 33-34: tracking a position and an orientation of the balloon using the marker after transitioning the balloon (and removing the catheter from the nasal cavity) to the non-expanded state, C3L13-19, C3L61-67 and also the radiopaque markers of Mische/Chiu provide a visualization function (Chiu C3L27-55, Mische C3L61-67) as displayed by (one example) x-ray throughout the procedure whenever the markers are within a space to be visualized via the x-ray.


7.	Claims 13, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mische in view of Chiu further in view of Becker (US 2004/0064150).
	Mische/Chiu discloses the invention as substantially claimed including using the invention as disclosed in treating a sinus cavity or other organs and anatomical tissues.  Becker, in the analogous art, teaches in [0012] that the prior art teaches using a catheter to stent a duct after surgery, the balloon inflated in the sinus to deep the stent in position and that the object of Becker is to use a balloon catheter to dilate an ostium or duct in the sinuses [0012].  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the ‘balloon’ as disclosed by Becker with the balloon stent combination as taught by Mische/Chiu and recognized by Becker [0012, abstract] to dilate an ostium of a sinus to maintain patency of the ostium once the balloon catheter device was removed.
Claim 32: Becker further discloses the targeted anatomical passageway comprising an ethmoid sinus [0021].

8.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mische in view of Chiu further in view of Strohm et al., Die Behandlung von Stenosen der oberen Luftwege mittels rontgenologisch gesteuerter, Ballondilation September 1999 (“Strohm”).
Mische/Chiu discloses the invention as substantially claimed but does not directly disclose the balloon catheter delivery method using an introducing device to insert the balloon catheter.  Strohm, in the analogous art, discloses a method for enlarging an opening in a paranasal sinus comprising the steps of the Seldinger technique followed by balloon dilation of the frontal sinus (ostium of a sinus), see Abstract.  The Seldinger technique, as described by Schiff (US 4,467,790) at C5 L4-26 teaches advancing the dilator (balloon catheter assembly 10) over a guidewire through a tubular guide 40. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the device/method of Mische with the guiding Seldinger technique as taught by Strohm for a common way to advance and guide the balloon catheter system.

9.	Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mische in view of Chiu further in view of Zadno-Azizi (US 2002/0052638).
Mische/Chiu discloses the invention as substantially claimed but does not directly disclose visualizing the positioning of the stent using an endoscope.  Zadno-Azizi, in the analogous art, teaches not only the use of radiopaque markers and balloon/stent combinations but also an endoscope to view the working space.   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of use of Mische/Chiu an endoscope as taught by Zadno-Azizi to further visualize the region of interest Z-A [0166] to benefit the outcome of the procedure (C3L13-18, Mische).

Response to Arguments
10.	Applicant’s arguments with respect to claims regarding “the balloon including at least one marker” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See above combination with Chiu.
11.	Applicant's arguments with respect to Mische not disclosing “simultaneously tracking a position and an orientation of the balloon using the marker” have been fully considered but they are not persuasive.  A position and an orientation are synonyms.  Mische, alone, discloses the device on its delivery system (stent on balloon) being guided by imaging modalities to a right position being attained, C3L61-67.  In combination, Mische and Chiu teach radiopaque markers on the balloon outer surface.  Radiopaque markers are very well known to one skilled in the art to be used to track position and orientation of the object to which the marker is attached or an object in reference to the location of the marker(s).  Here, the radiopaque markers of Mische/Chiu provide a visualization function (Chiu C3L27-55, Mische C3L61-67) as displayed by (one example) x-ray.  Again, the right position is attained via the x-ray guidance of the radiopaque markers on Mische/Chiu.  Thus, the limitation as stated above, is met.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/       Primary Examiner, Art Unit 3783                                                                                                                                                                                               /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783